United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-41002
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GURMAIL SINGH,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:02-CR-30-ALL
                       --------------------

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gurmail Singh has filed this interlocutory appeal from the

district court’s order denying his motion to dismiss his re-

indictment on several charges after the reversal of an earlier

conviction.    Singh urges that the Double Jeopardy Clause

prohibits retrial both because his first conviction was reversed

for improper joinder and because of the unique circumstances

surrounding his case.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41002
                                -2-

     However, the prohibition against double jeopardy is not

implicated where an original conviction is reversed for reasons

other than the indication of innocence (such as insufficient

evidence) or prosecutorial misconduct intended to induce a

mistrial.   United States v. Wharton, ___ F.3d ___ (5th Cir. Feb.

4, 2002, No. 01-30998), 2003 WL 231299 at *3; Shute v. State of

Tex., 117 F.3d 233, 238 (5th Cir. 1997).   Because Singh has

offered no clear evidence that the original prosecutors behaved

improperly in order to induce an early termination to the trial,

there is no double jeopardy bar to his retrial.

     AFFIRMED.